--------------------------------------------------------------------------------

Exhibit 10.9



EXECUTION COPY


Lagniappe Ventures LLC
3601 N. Interstate 10 Service Rd. W.
Metairie, LA 70002, U.S.A.
 
October 10, 2019
 
 
Tiberius Acquisition Corporation
3601 N. Interstate 10 Service Rd. W.
Metairie, LA 70002, U.S.A.
 
Attn:  Andrew J. Poole, Chief Investment Officer
 


Re:
Sponsor Share Letter

 
Dear Andrew:
 
Reference is hereby made to that certain Business Combination Agreement, dated
as of October 10, 2019 (as it may be amended, the “Business Combination
Agreement”) by and among Tiberius Acquisition Corporation, a Delaware
corporation (including any successor thereto, “Purchaser”), Lagniappe Ventures
LLC, a Delaware limited liability, solely in its capacity thereunder as the
Purchaser Representative (the “Purchaser Representative”), International General
Insurance Holdings Ltd., a company organized under the laws of the Dubai
International Financial Centre (the “Company”), Wasef Jabsheh in his capacity
thereunder as the Seller Representative (the “Seller Representative”), and upon
the execution and delivery of joinders thereto after the date thereof, a
to-be-formed Bermuda exempted company (“Pubco”) and its to-be-formed
wholly-owned Delaware corporation (“Merger Sub”).  Any capitalized term used but
not defined herein will have the meanings ascribed thereto in the Business
Combination Agreement.
 
In order to induce the Company to enter into the Business Combination Agreement
and certain Sellers thereunder to enter into an Exchange Agreement with respect
thereto, Lagniappe Ventures LLC, a Delaware limited liability company
(“Sponsor”), has agreed to enter into this letter agreement (this “Agreement”)
relating to (i) the 4,252,500 shares of common stock, par value $0.0001 per
share (“Common Stock”), of Purchaser (including the Pubco Common Shares into
which such shares are converted pursuant to the Merger in accordance with the
Business Combination Agreement, “Founder Shares”) initially purchased by Sponsor
in a private placement prior to Purchaser’s initial public offering, which
shares are currently held by Sponsor, and (ii) the 4,500,000 warrants to
purchase Common Stock (including the Pubco Private Warrants into which such
warrants are converted in connection with the Merger in accordance with the
Business Combination Agreement, the “Sponsor Warrants”), initially purchased by
Sponsor in a private placement concurrently with Purchaser’s initial public
offering, which warrants are currently held by Sponsor.
 
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Sponsor and each of the undersigned parties hereby agrees
as follows:
 
1.
The Sponsor hereby agrees that, upon and subject to the Closing, the Sponsor
agrees to transfer and assign, subject to and in accordance with the terms and
conditions of this Agreement, to (a) Jabsheh all of its right, title and
interest in and to Four Million (4,000,000) Sponsor Warrants (the “Jabsheh
Warrants”) and One Million (1,000,000) Founder Shares (the “Jabsheh Shares”),
and (b) to Argo Five Hundred Thousand (500,000) Sponsor Warrants (the “Argo
Warrants” and, together with the Jabsheh Warrants, the “Transferred Warrants”)
and Thirty-Nine Thousand Two Hundred (39,200) Founder Shares, in each case free
and clear of all liens, encumbrances and other security interests (except (i) as
set forth in the Warrant Agreement, the Insider Letter and this Agreement, (ii)
those imposed by Purchaser’s or Pubco’s Organizational Documents, as applicable,
or applicable securities laws, or (iii) those incurred by Jabsheh or Argo (the
“Argo Shares” and, together with the Jabsheh Shares, the “Transferred Shares”)).

 

--------------------------------------------------------------------------------



2.
The Transferred Warrants will be transferred by Sponsor to Jabsheh and Argo as
“Permitted Transferees” (as defined in the Warrant Agreement, dated as of March
15, 2018 (as it may be amended, the “Warrant Agreement”), by and between
Purchaser and Continental Stock Transfer & Trust Company, as warrant agent) of
Sponsor under Section 2.6 of the Warrant Agreement (and Purchaser hereby
consents to such transfer), and accordingly each of Jabsheh and Argo hereby
agree to become bound by the transfer restrictions in the Warrant Agreement with
respect to their Transferred Warrants that apply to the Sponsor thereunder.

 

3.
The Transferred Shares will be transferred by Sponsor to Jabsheh and Argo as
“permitted transferees” (as defined in the Letter Agreement, dated as of March
15, 2018 (as it may, subject to the terms hereof be amended, the “Insider
Letter”), by and among Purchaser, Sponsor and certain other insiders named
therein) of Sponsor under Section 7(c) of the Insider Letter, and accordingly
each of Jabsheh and Argo hereby agree to become bound by the transfer
restrictions in the Insider Letter with respect to their Transferred Shares that
apply to the Sponsor thereunder, in addition to the other restrictions set forth
in this Agreement.

 

4.
Each of Jabsheh and Argo hereby agree that they will not sell, transfer or
otherwise dispose of, or hypothecate or otherwise grant any interest in or to
their Transferred Shares, unless, until and to the extent that a Release Event
(as defined below) has occurred with respect to such Transferred Shares. 
Sponsor hereby agrees that, upon and subject to the Closing, it will not sell,
transfer or otherwise dispose of, or hypothecate or otherwise grant any interest
in or to, 1,973,300 of the Founder Shares retained by Sponsor after the transfer
of the Transferred Shares in accordance with the terms of this Agreement (the
“Sponsor Earnout Shares” and, together with the Transferred Shares, the “Earnout
Shares”), unless, until and to the extent that a Release Event has occurred with
respect to such Sponsor Earnout Shares.  In the event that a Release Event has
not occurred on or prior to the date which is eight (8) years following the
Closing Date (the “Termination Date” and, the period from the Closing Date until
and including the Termination Date, the “Earnout Period”) with respect to all of
the Earnout Shares, Sponsor, Jabsheh and Argo (each, an “Earnout Holder”) hereby
agree that any of their respective Earnout Shares that have not been subject to
a Release Event will, subject to applicable Laws, be acquired by Pubco for
cancellation.  In order to effectuate such acquisition for cancellation in the
event that a Release Event has not theretofore occurred with respect to all of
such party’s Earnout Shares, upon the Termination Date, each Earnout Holder
shall deliver its Earnout Shares that have not been subject to a Release Event
to Pubco in certificated or book entry form (at the election of such party) for
cancellation by Pubco.  The share certificates representing the Earnout Shares
shall contain a legend relating to transfer restrictions imposed by this
Agreement and the risk of acquisition for cancellation associated with the
Earnout Shares.  Such legend shall be removed upon the request of an Earnout
Holder following a Release Event with respect to its applicable Earnout Shares.

 

5.
Until and unless the Earnout Shares are acquired for cancellation, each Earnout
Holder shall have full ownership rights to its Earnout Shares, including the
right to vote such shares and to receive dividends and distributions thereon.

 

6.
The Earnout Shares shall vest and no longer be subject to acquisition for
cancellation as follows (each, as applicable to the relevant Earnout Shares, a
“Release Event”):

 
2

--------------------------------------------------------------------------------




(a)
600,000 Jabsheh Shares and 800,000 Sponsor Earnout Shares shall vest and no
longer be subject to acquisition for cancellation or the transfer restrictions
in this Agreement if the closing price of the Pubco Common Shares on the
principal exchange on which such securities are then listed or quoted shall have
been at or above $11.50 (the “First Price Threshold”) for twenty (20) trading
days (which need not be consecutive) over a thirty (30) trading day period at
any time during the Earnout Period;

 


(b)
400,000 Jabsheh Shares, all 39,200 Argo Shares and 160,800 Sponsor Earnout
Shares shall vest and no longer be subject to acquisition for cancellation or
the transfer restrictions in this Agreement if the closing price of the Pubco
Common Shares on the principal exchange on which such securities are then listed
or quoted shall have been at or above $12.75 (the “Second Price Threshold”) for
twenty (20) trading days (which need not be consecutive) over a thirty (30)
trading day period at any time during the Earnout Period;

 


(c)
550,000 Sponsor Earnout Shares shall vest and no longer be subject to
acquisition for cancellation or the transfer restrictions in this Agreement if
the closing price of the Pubco Common Shares on the principal exchange on which
such securities are then listed or quoted shall have been at or above $14.00
(the “Third Price Threshold”) for twenty (20) trading days (which need not be
consecutive) over a thirty (30) trading day period at any time during the
Earnout Period;

 


(d)
462,500 Sponsor Earnout Shares shall vest and no longer be subject to
acquisition for cancellation or the transfer restrictions in this Agreement if
the closing price of the Pubco Common Shares on the principal exchange on which
such securities are then listed or quoted shall have been at or above $15.25
(the “Fourth Price Threshold” and together with the First Price Threshold, the
Second Price Threshold and the Third Price Threshold, the “Price Thresholds”)
for twenty (20) trading days (which need not be consecutive) over a thirty (30)
trading day period at any time during the Earnout Period; and

 


(e)
all of the Earnout Shares shall vest and no longer be subject to acquisition for
cancellation or the transfer restrictions in this Agreement upon the first of
any of the following to occur:

 


(i)
if Pubco shall engage in a “going private” transaction pursuant to Rule 13e-3
under the Exchange Act of 1934 or otherwise cease to be subject to reporting
obligations under Sections 13 or 15(d) of the Exchange Act;

 


(ii)
if Pubco Common Shares shall cease to be listed on a national securities
exchange;

 


(iii)
if Pubco is amalgamated, merged, consolidated or reorganized with or into
another Person (an “Acquiror”) and as a result of such amalgamation, merger,
consolidation or reorganization, less than 50.1% (whether by voting or economic
rights) of the outstanding equity securities or other capital interests of the
Acquiror or surviving or resulting entity is owned in the aggregate by the
shareholders of Pubco, directly or indirectly, immediately prior to such
amalgamation, merger, consolidation or reorganization, excluding from such
computation the interests of the Acquiror or any Affiliate of the Acquiror (the
“Pre-Transaction Pubco Equityholders”);

 


(iv)
Pubco and/or its subsidiaries sell, assign, transfer or otherwise dispose of
(including by bulk reinsurance outside of the ordinary course of business
consistent with past practice), in one or a series of related transactions, all
or substantially all of the assets of Pubco and its Subsidiaries, taken as a
whole, to an Acquiror, less than 50.1% (whether by voting or economic rights) of
the outstanding equity securities or other capital interests of which,
immediately following such sale, assignment or transfer, is owned in the
aggregate by the Pre-Transaction Pubco Equityholders;

 
3

--------------------------------------------------------------------------------




(v)
a Schedule 13D or Schedule 13G report (or any successor schedules form or
report), each as promulgated pursuant to the Exchange Act, is filed with the SEC
disclosing that any person or group (as the terms “person” and “group” are used
in Section 13(d) or Section 14(d) of the Exchange Act and the rules and
regulations promulgated thereunder) has become the beneficial owner (as the term
“beneficial owner” is defined in Rule 13d-3 or any successor rule or regulation
promulgated under the Exchange Act) of a percentage of shares of the outstanding
Pubco Common Shares as shall be greater than the percentage of such shares that,
at the date of such filing, is held by any other person or group that held more
than 50% of the voting or economic power of Pubco immediately after the Closing;
or

 


(vi)
during any period of two consecutive years, the Continuing Directors cease to
constitute at least a majority of the Board of Directors of Pubco (for purposes
hereof, the term “Continuing Directors” means the directors still in office who
either were directors at the beginning of the two-year period or who were
directors elected to the Board of Directors and whose election or nomination was
approved by the Nominating Committee of the Board of Directors of Pubco or, if
there is no Nominating Committee, whose election or nomination was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the two-year period or whose election to the Board
of Directors was previously so approved).  For the avoidance of doubt, a Jabsheh
Director (as defined in the Amended Pubco Charter) will always be a Continuing
Director.

 


(f)
Each Price Threshold above and the applicable number of Earnout Shares released
for such Release Event shall be subject to equitable adjustment for share
splits, share dividends, reorganizations, combinations, recapitalizations and
similar transactions affecting the Pubco Common Shares after the Closing. 
Additionally, each Price Threshold shall be reduced by the amount of the
aggregate cash or the fair market value of any securities or other assets paid
or payable by Pubco to the holders of Pubco Common Shares, on a per share basis,
as an extraordinary dividend or distribution following the Closing; provided
that the declaration and payment of any such extraordinary dividend or
distribution shall be subject to all applicable Laws.  An “extraordinary
dividend or distribution” means any dividend or distribution other than a
regularly-scheduled dividend or distribution.

 

7.
Notwithstanding anything to the contrary herein, at or prior to the Closing,
Sponsor may transfer any Sponsor Earnout Shares to any third-party investor who
provides equity or debt financing for the transactions contemplated by the
Business Combination Agreement without the consent of any party hereto, and any
Sponsor Earnout Shares so transferred shall reduce the number of Sponsor Earnout
Shares hereunder (with such reduction in Sponsor Earnout Shares allocated pro
rata among each Release Event in clauses (a) through (d) of Section 6).  Unless
otherwise agreed in writing by Sponsor and the investor receiving such shares,
any such transferred Sponsor Earnout Shares shall not be subject to the terms
and conditions of this Agreement (but shall continue to be subject to the
provisions of the Insider Letter).

 

8.
Purchaser and Sponsor hereby each agree, that without the prior written consent
of the Company, they will not, prior to the Closing, seek or agree to a waiver,
amendment or termination of Sections 1 or 7 of the Insider Letter (or related
definitions).

 
4

--------------------------------------------------------------------------------



9.
Subject to Section 7 above, no party hereto may assign either this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
consent of the other parties; provided, that in the event that Sponsor
liquidates and distributes to its members all securities of Pubco that it owns
in accordance with its organizational documents, Sponsor may, without obtaining
the consent of any other party hereto, transfer the Sponsor Earnout Shares and
its rights and obligations under this Agreement to its members so long as such
members agree in writing to be bound by the terms of this Agreement that apply
to Sponsor hereunder.  Any purported assignment in violation of this Section 9
shall be void and ineffectual and shall not operate to transfer or assign any
interest or title to the purported assignee.  This Agreement shall be binding on
the undersigned and their respective successors and permitted assigns.

 

10.
This Agreement (including the Business Combination Agreement to the extent
incorporated herein) constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof; provided, that for the avoidance of doubt, nothing herein shall affect
the terms and conditions of the Insider Letter or the Warrant Agreement.

 

11.
This Agreement may not be changed, amended or modified as to any particular
provision, except by a written instrument executed by all parties hereto.  No
provision of this Agreement may be waived except in a writing signed by the
party against whom enforcement of such waiver is sought.  No failure or delay by
a party in exercising any right hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise of any other right hereunder.

 

12.
Any notice, consent or request to be given in connection with any of the terms
or provisions of this Agreement shall be in writing and shall be sent in the
same manner as provided in Section 12.1 of the Business Combination Agreement. 
Unless otherwise specified in writing by such party, notices to the Sponsor
shall be sent to the address of the Purchaser Representative set forth in the
Business Combination Agreement and notices to Jabsheh shall be sent to the
address of the Seller Representative set forth in in the Business Combination
Agreement.  Notices to Argo shall be sent to the address set forth underneath
Argo’s name on the signature page hereto (or such other address as shall be
specified in a notice given in accordance with this Section 12 and Section 12.1
of the Business Combination Agreement).

 

13.
This Agreement shall be construed, interpreted and enforced in a manner
consistent with the provisions of the Business Combination Agreement. The
provisions set forth in Sections 12.3 through 12.8, 12.12 and 12.13, of the
Business Combination Agreement, as in effect as of the date hereof, are hereby
incorporated by reference into, and shall be deemed to apply to, this Agreement
as if all references to the “Agreement” in such sections were instead references
to this Agreement, and the references therein to the “Parties” were instead to
the parties to this Agreement.

 

14.
This Agreement shall terminate at such time, if any, as the Business Combination
Agreement is terminated in accordance with its terms prior to the Closing, and
upon such termination this Agreement shall be null and void and of no effect
whatsoever, and the parties hereto shall have no obligations under this
Agreement.

 
{Remainder of Page Left Blank; Signature Page Follows}


5

--------------------------------------------------------------------------------


Please indicate your agreement to the foregoing by signing in the space provided
below.
 

 
LAGNIAPPE VENTURES LLC
     
By:

/s/ Michael Gray    
Name:  Michael Gray
 
Title:  Managing Member



Accepted and agreed, effective as of the date first set forth above:
 
TIBERIUS ACQUISITION CORPORATION
 
By:
/s/ Andrew Poole
   

Name:

Andrew Poole
  Title:

Chief Investment Officer
 

 
INTERNATIONAL GENERAL INSURANCE HOLDINGS LTD.
 
By:
/s/ Wasef Jabsheh
   

Name:
Wasef Jabsheh
  Title:
Chief Executive Officer
 

 
/s/ Wasef Jabsheh
   
Wasef Jabsheh
 



ARGO RE LTD.
 

By:
/s/ Matthew Wilken
   

Name:
Matthew Wilken
  Title:

President
 



Address for Notice:


Address:
           

     
Facsimile No.:
   

     
Telephone No.:
   

     
Email:
   



{Signature Page to Sponsor Share Letter}



--------------------------------------------------------------------------------


Exhibit A
 
Form of Joinder Agreement
to Sponsor Share Letter
 
This JOINDER AGREEMENT, dated as of ___________, 2019 (this “Joinder”), is
executed and delivered by [Pubco], a Bermuda exempted company (“Pubco”),
pursuant to the letter agreement entered into on or about October 10, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Sponsor
Share Letter”), by and among Lagniappe Ventures LLC, a Delaware limited
liability company (“Sponsor”), Tiberius Acquisition Corporation, a Delaware
corporation (“Purchaser”), International General Insurance Holdings Ltd., a
company organized under the laws of the Dubai International Financial Centre
(the “Company”), Argo Re Ltd., a Bermuda exempted company (“Argo”), and Wasef
Jabsheh (the “Jabsheh”).  Capitalized terms used but not otherwise defined
herein have the respective meanings set forth in the Sponsor Share Letter.
 
1.          Joinder to the Sponsor Share Letter.  Upon the execution of this
Joinder by Pubco and delivery hereof to Sponsor, Purchaser, the Company, Argo
and Jabsheh, Pubco shall become party to the Sponsor Share Letter, and will be
fully bound by, and subject to, all of the terms and conditions of the Sponsor
Share Letter as the “Pubco” party thereto as though an original party thereto
for all purposes thereof and with all the rights, privileges, obligations and
responsibilities of Pubco as set forth therein as of the date of this Joinder
Agreement set forth above.  Pubco hereby acknowledges that it has received and
reviewed a complete copy of the Sponsor Share Letter.
 
2.          Incorporation by Reference.  All terms and conditions of the Sponsor
Share Letter are hereby incorporated by reference in this Joinder as if set
forth herein in full.
 
3.          Notices.  All notices under the Sponsor Share Letter to Pubco shall
be directed to:
 


If to Pubco, to:


[Pubco]
[Address]
Attn: [      ]
Facsimile No.:  [     ]
Telephone No.:  [     ]
Email:  [   ]


with a copy (which is not notice) to:


Freshfields Bruckhaus Deringer LLP
Level 6, Al Sila Tower, Abu Dhabi Global
Market Square, Al Maryah Island
PO Box 129817
Attn: Michael Hilton
Facsimile No.: +971 2 6521 777
Telephone No.: +971 2 6521 700
Email: michael.hilton@freshfields.com


and


Freshfields Bruckhaus Deringer US LLP
601 Lexington Avenue
New York, NY 10022
Attn:  Omar Pringle
Facsimile No.:  (212) 277-4001
Telephone No.:  (212) 277-4000
Email:  omar.pringle@freshfields.com



 
{Remainder of Page Intentionally Left Blank; Signature Page Follows}



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Pubco has duly executed and delivered this Joinder to
Sponsor Share Letter as of the date first above written.
 

 
Pubco:
         
[PUBCO]
         
By:
     
Name:
 
Title:



 
{Signature Page to Sponsor Share Letter Joinder}



--------------------------------------------------------------------------------